DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/16/2021 has been entered.
AIA  Status of the Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 3/16/2021, have been fully considered.  
Applicant first argues, and it is not disputed, that “Zhi does not specify that the pH is… 5.1 to 5.9 as now recited in independent claim 1” (Applicant Arguments, Page 7).  
Applicant further argues, however, that “the claimed range of pH of 5.1-5.9 is not prima facie obvious in view of Zhi et al., because this particular range… [provides the] surprising technical effect that the composition is less orange tinted than a comparative compositions having a pH of 6.2” (Applicant Arguments, Page 8) and the limited pH range of claim 1 “clearly renders the scope of the claims commensurate to that of data in the specification demonstrating the unexpected results achieved by the present invention” (Applicant Arguments, Page 7).  In particular, Applicant points to the Specification (Page 3, Lines 14-19) which states that “the inventors discovered that with a mass concentration of baicalin equal to or greater than 02%... the color of the composition… is pale yellow to yellow and has a less pronounced orange tint than 
Despite the foregoing, the only data provided by Applicant describes compositions having a baicalin concentrations of:
(a)	0.5%, 1.0% and 2.5% wherein the pH is 5.5 (Page 35, Examples 1-3) – although elsewhere the Specification states that the pH of Examples 1-3 was “5.4 – 5.5” (Page 37, Line 6) or “[t]he pH is 5.3” (Page 37, Line 13), adding some ambiguity to the real pH of said compositions – wherein, according to the Specification, Examples 1-3 “presented in the form of a yellow cream” (Page 37, Line 12);
(b)	1.0%, 2.5% and 5.0% wherein the pH is 5.5 (Page 37, Examples 4-6); and
(c)	0.3%, 0.5% and 1.0% wherein the pH is 5.5 (Page 40, Example 7) all of which exhibited color acceptance wherein identical compositions having a pH of 6.2 did not exhibit color acceptance (i.e., having “an orange tint” (Page 41, Lines 2-3).
As such, it is MAINTAINED that the claims are not drafted commensurate in scope with the unexpected results to overcome the prima facie case of obviousness.  The claimed pH range of 5.1 to 5.9 is not supported by the showing of a single pH of 5.5 having improved properties relative to a pH of 6.2.  As discussed in the previous Action mailed on 9/16/2020: “the objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”.  In re Clemens, 622 F.2d 1029 (CCPA 1980).  Thus, in In re Peterson, 315 F.3d 1325 (Fed. Cir. 2003), factual evidence demonstrating a greater than expected result from the addition of 2% of an ingredient did not evidence unexpected results for the entire claimed range of about In re Kollman, 595 F.2d 48 (CCPA 1979).
Applicant also argues that “a prima facie case of obviousness can be overcome if the particular range is critical” (Applicant Arguments, Page 8) and, in the instant case, “the claimed range of pH of 5.1-5.9 is not prima facie obvious in view of Zhi et al., because this particular range is critical for obtaining the specific… technical effect that the composition is less orange tinted than a comparative compositions having a pH of 6.2” (Applicant Arguments, Page 8). 
Yet, while it is acknowledged that compositions having a pH of 5.5 exhibit advantageous properties relative to compositions having a pH of 6.2, Applicant has not provided any evidence to demonstrate the criticality of the claimed pH range of 5.1 to 5.9.  That is, there is nothing showing a composition of the instant invention having a pH of 5.1, 5.2, 5.3, 5.4, 5.6, 5.7, 5.8 and/or 5.9 similarly exhibits reduced orange tint relative to compositions having pH’s outside the claimed range. 
Lastly, Applicant, citing MPEP 2144.05(II)(B), argues that “the prior art did not recognize that the yellowing of a composition comprising baicalin is a function of its pH, therefore this parameter was not recognized in the art to be a result-effective parameter” and, according to Applicant, “only result-effective parameters can be optimized” (Applicant Arguments, Page 8).
At the outset, contrary to Applicant’s assertion, MPEP 2144.05(II)(B) actually states “the presence of a known result-effective variable would be one, but not the only
 Additionally, the rejection of claims need not be based on optimization since, as discussed by MPEP 2144.05, “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” (citing In re Wertheim, 541 F.2d 257 (CCPA 1976); In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465 (Fed. Cir. 1997)).
Furthermore, even if the claims were based on optimization, as discussed in the modified rejection below, Ou et al (Progress in Modern Biomedicine 19(20):3954-3957, 2009 – provided in Applicant’s IDS submitted 8/07/2020) demonstrate the influence of pH on the solubility of baicalin in various solvents including water (Abstract; see also Table 2).
And, for all of the foregoing reasons, the rejections of claims on the ground of nonstatutory double patenting are also MAINTAINED.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 8, 11-14, 17 and 19-20 are MAINTAINED rejected under 35 U.S.C. 103(a) as being unpatentable over Zhi et al (WO 2014/059225; of record) alone or, in the alternative, in further view of Ou et al (Progress in Modern Biomedicine 19(20):3954-3957, 2009 – provided in Applicant’s IDS submitted 8/07/2020).
As amended, instant claim 1 is drawn to a cosmetic composition (in the form of an emulsion) having a pH of 5.1 to 5.9 (more specifically, between 5.1 and 5.6 (claims 4 and 17)), comprising at least one aqueous phase comprising solubilized baicalin (or an extract thereof) in a mass concentration of between 0.25% and 10% (more specifically, 0.25% to 8% (claim 3)) with respect to the total mass of the composition.
Zhi et al teach “compositions… for cosmetic use” (Abstract) and, in particular, at Paragraph 00060, Example 3, a cream – which is an emulsion (Paragraph 00062) – comprising an aqueous phase comprising baicalin (wherein baicalin and water “were mixed at room temperature… until a clear solution was obtained” (Paragraph 00062)) in an amount of 0.5% by weight (based on the total weight of the composition).
As such, the cosmetic composition of Zhi et al differs from the instantly claimed composition in that Zhi et al does not specify that the pH is between 5.1 and 5.9, as instantly claimed.
Yet, as further taught by Zhi et al, “the pH of the aqueous compositions is not limited but is generally between 2 and 12, or between 3 and 9” and “[t]he pH can be adjusted to the desired value by addition of a base (organic or inorganic) to the composition… or alternatively by addition of an inorganic or organic acid” (Paragraph 00040).
As discussed by MPEP 2144.05, “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” (citing In re Wertheim, 541 F.2d 257 (CCPA 1976); In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465 (Fed. Cir. 1997)). 
As such, instant claims 1, 3-4 and 17 are rejected as prima facie obvious.
Alternatively, as stated by MPEP 2144.05, “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” (see also In re Aller (220 F.2d 454 (CCPA): “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation…”  Indeed, as further discussed by the court, “[s]uch experimentation is no more than the application of the expected skill of the [ordinarily skilled artisan] and failure to perform such experiments would, in our opinion, show a want of the expected skill”; see also In re Peterson, 315 F.3d at 1325 (Fed. Cir. 2005): “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” and “[o]nly if the ‘results of optimizing a variable’ are ‘unexpectedly good’ can a patent be obtained for the claimed critical range” (quoting In re Antonie (559 F.2d 618 (CCPA 1977))).
In the instant case, the pH of baicalin compositions is clearly a result-effective variable as evidenced by Ou et al which demonstrate the influence of pH on the solubility of baicalin in various solvents including water (Abstract; see also Table 2).  Accordingly, it would have been customary for an artisan of ordinary skill in the art to determine the optimal pH of the baicalin-containing composition of Zhi et al in order to best achieve the desired results.  
As such, in the alternative, instant claims 1, 3-4 and 17 are rejected as prima facie obvious in further view of Ou et al
Instant claims 5 and 19-20 are drawn to the composition of claims 1, 3 and 4, respectively, further comprising, as elected by Applicant, vitamin E.
As taught by Zhi et al, “[t]he compositions can also contain one or more antioxidants” wherein “[s]uitable antioxidants include… tocopherols and derivatives (such as vitamin E)” (Paragraph 00032).
As such, instant claims 5 and 19-20 are also rejected as prima facie obvious.
Instant claim 8 is drawn to the composition of claim 1 further comprising at least one emulsifier.
The cream of Zhi et al comprises glyceryl stearate and PEG-100, which are emulsifiers.
As such, instant claim 8 is also rejected as prima facie obvious.
Instant claim 11 (drafted independently) is drawn to the same composition of claim 1 except that claim 11 does not require that the composition is an emulsion.
As such, claim 11 is rejected for the same reasons as discussed above regarding claim 1.
Instant claims 12-14 are drawn to the cosmetic of claim 1 “for reducing pigmentation induced by long UVA rays and/or by DUV exposure” (claim 12), “for combating or preventing photo-induced premature aging of the skin and/or lips and/or hair” (claim 13), or “for protecting the skin and/or lips and/or hair against sun rays” (claim 14).
Applicant is advised that use limitations within product claims do not carry patentable weight unless the recitation of the intended use of the claimed invention results in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
As such, instant claims 12-14 are also rejected as prima facie.
Claim 7 is MAINTAINED rejected under 35 U.S.C. 103(a) as being unpatentable over Zhi et al (WO 2014/059225; of record) alone or, in the alternative, in further view of Ou et al (Progress in Modern Biomedicine 19(20):3954-3957, 2009 – provided in Applicant’s IDS submitted 8/07/2020), as applied to claims 1, 3-5, 8, 11-14, 17 and 19-20 above, in further view of Dieker et al (US 2009/0257972; of record).
Instant claim 7 is drawn to the composition of claim 1 further comprising at least one UV filter.
Zhi et al teach that “[t]he aqueous compositions can also comprise at least one additive conventionally used in the cosmetics field… such as… sunscreens” (Paragraph 00038) which are known to contain UV filters.  However, Zhi et al does not specifically disclose the inclusion of UV filters.
Yet, as taught by Dieker et al, similarly disclosing “cosmetic and/or dermatological compositions” (Abstract), “UV filters may be added to the cosmetic formulation in order to protect the skin from the harmful effect of UV irradiation” (Paragraph 0090).
As such, it would have been prima facie obvious to further include at least one UV filter in the composition of Zhi et al.  It would have been obvious to do so in order to provide a composition which has the additional benefit of “protect[ing] the skin from the harmful effect of UV irradiation”, as taught by Dieker et al, with a reasonable expectation of success.
As such, instant claim 7 is also rejected as prima facie obvious.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved 
Claims 1, 3-4, 11-14 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 9,018,177.
Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘177 patent similarly claims an aqueous cosmetic skin care composition comprising about 0.5 to about 10% baicalin in the form of a cream (an emulsion (claim 4)) wherein the pH is disclosed to be between 3 and 9 (Column 5, Lines 37-39).
Claims 1, 3-4, 11-14 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 9,072,919.
Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘919 patent similarly claims an aqueous cosmetic skin care composition comprising about 0.1 to about 10% baicalin (claim 2) in the form of a cream (an emulsion) wherein the pH is disclosed to be between 3 and 9 (Column 6, Lines 13-15).
Claims 1, 3-4, 8, 11-14 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,107,853.
Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘853 patent similarly claims an aqueous cosmetic skin care composition comprising about 0.1 to about 1% baicalin and emulsifiers in the form of emulsion wherein the pH can be 5 (claim 2).
Claims 1, 3-5, 8, 11-14, 17 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 9,237,998
Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘242 patent similarly claims an aqueous cosmetic skin care composition comprising 0.01 to 5% baicalin, emulsifiers and Vitamin E in the form of emulsion wherein the pH is disclosed to be between 3 and 6 (Column 7, Lines 3-5).
Claims 1, 3-4, 8, 11-14 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,669,242.
Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘242 patent similarly claims an aqueous cosmetic skin care composition comprising baicalin and emulsifiers in the form of emulsion wherein the pH is disclosed to be between 3 and 6 (Column 7, Lines 3-5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CRAIG D RICCI/Primary Examiner, Art Unit 1611